



Form of AMENDED AND RESTATED
CONTINGENT DIVIDEND EQUIVALENT RIGHTS AGREEMENT


For officers


CONTINGENT DIVIDEND EQUIVALENT RIGHTS AGREEMENT executed in duplicate as of
February 13, 2008 (the “Grant Date”), between Barnes Group Inc., a Delaware
corporation (the “Company”), and    , an employee of the Company (the
“Holder”)(the “CDER Agreement”), as amended and restated on December 31, 2008,
effective January 1, 2009 (the CDER Agreement as so amended and restated being
hereafter referred to as “the Agreement” or “this Agreement”).


The terms and conditions of the Agreement are set forth herein and shall apply
on and after January 1, 2009. For the avoidance of doubt, and any provision of
this Agreement to the contrary notwithstanding, if any provision of this
Agreement (including in particular but without limitation any provision of
Section 2 below) would change the time or form of payment of any amount that is
payable under the CDER Agreement, such provision shall “apply only to amounts
that would not otherwise be payable in 2008” within the meaning of paragraph .02
of §3 of Notice 2006-79 as modified by Section 3.01(B)(1) of Notice 2007-86, and
shall be administered, interpreted and construed accordingly.


In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan as amended and in effect from time to time on and after the Grant
Date (the “Plan”), the Compensation and Management Development Committee of the
Company’s Board of Directors (the “Committee”) has authorized the execution of
this Agreement and the payment of the cash compensation provided for therein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.
Grant of Contingent Dividend Equivalent Rights. Subject to the terms and
conditions of this Agreement, the Company hereby grants the Holder contingent
dividend equivalent rights (the “Rights”). The Rights entitle the Holder to
receive from the Company the cash payments described in Section 2 below, if (and
only if) Performance Share Awards are deemed earned during the Award Period
pursuant to that certain Performance Share Award Agreement between the Company
and the Holder dated February 13, 2008, as amended and restated on

December 31, 2008, effective January 1, 2009 (the “PSA Agreement”). Capitalized
terms that are not defined in this Agreement and that are defined in the PSA
Agreement or the Plan shall have the meanings assigned to them in the PSA
Agreement or, if no meaning is assigned to them in the PSA Agreement, in the
Plan.


1




2.
Time and Amount of Contingent Dividend Equivalent Payments. On a date during the
43 day period beginning on the first day of February and ending on the 15th day
of March that immediately follows any date on which Performance Share Awards are
deemed earned during the Award Period under the PSA Agreement (which date during
that 43 day period shall be determined by the Company), or, if Performance

Share Awards are deemed earned during the Award Period at the time of a Change
in Control pursuant to Section 4(b) or Section 6 of the
PSA Agreement, on the date on which Performance Share Awards are deemed earned
pursuant to Section 4(b) or Section 6 of the PSA Agreement, or if Performance
Share Awards are deemed earned on December 31 of any Performance Year pursuant
to Section 2 or Section 4(b) of the PSA Agreement and a Change in Control occurs
after such December 31 and before Dividend Equivalents are paid on such
Performance Share Awards during the 43 day period described in the first clause
of this sentence, then on the date of such Change in Control, the Company will
pay the Holder (or in the event of the death of the Holder, the Holder’s
Beneficiary) an amount of money
(“Dividend Equivalents”) equal to the Fair Market Value on the money payment
date of the aggregate number of shares of Common Stock that would have been
credited to the Holder if, on each date on which a dividend other than a Common
Stock dividend was paid to the holders of Common Stock the record date of which
dividend fell during the period commencing on January 1, 2008 and ending on the
date on which shares of Common Stock are issued to the Holder (or the Holder’s
Beneficiary) in accordance with Section 3 or Section 6 of the PSA Agreement in
payment of such earned Performance Share Awards(a “Dividend Payment Date”), the
Company had credited the Holder on its books with a number of shares of Common
Stock determined in accordance with the following formula:


(A x B) /C
in which “A” equals the number of such earned Performance Share Awards (in no
event other than a Change in Control to exceed forty-one and two-thirds percent
(41 2/3%)* of the number of Performance Share Awards stated in Section 1 of the
PSA Agreement (rounded, in the case of a fraction, to the nearest whole
Performance Share Award, as provided in Section 2(a) of the PSA Agreement) and,
in the event of a
Change in Control, not to exceed 100% of the number of Performance Share Awards
stated in Section 1 of the PSA Agreement, unless in
either case the excess is attributable solely to an adjustment pursuant to
Section 7 of the PSA Agreement) plus the aggregate number of shares of Common
Stock credited to the Holder pursuant to this sentence before such Dividend
Payment Date as dividend equivalents on



such earned Performance Share Awards, “B” equals the dividend per share paid on
such Dividend Payment Date, and “C” equals the Fair Market Value per share of
Common Stock on such Dividend Payment Date. However, if the dividend is paid in
property other than cash, the number of shares of Common Stock credited to the
Holder in respect of such dividend pursuant to the preceding sentence shall be
determined in accordance with the formula set forth above, except that “B” shall
equal the fair market value on the Dividend Payment Date of the property which
was paid per share of Common Stock as a dividend on such Dividend Payment Date.


* 125% of 33 1/3%


2




If a dividend record date falls before the date on which shares of Common Stock
are issued to the Holder (or the Holder’s Beneficiary) in accordance with
Section 3 or Section 6 of the PSA Agreement in payment of such earned
Performance Share Awards, but the related Dividend Payment Date falls after the
date on which the Dividend Equivalents on such earned Performance Share Awards
may be paid in accordance with the first sentence of this Section 2, then,
notwithstanding the first sentence of this Section 2, the Dividend Equivalents
on such earned Performance Share Awards shall to the extent attributable to the
dividend that is payable on such Dividend Payment Date be paid
on such Dividend Payment Date, unless such Dividend Payment Date falls after the
15 th day of March of the calendar year following the Performance Year in which
such Performance Share Awards were deemed earned under the PSA Agreement, in
which case it shall be assumed for purposes of the first sentence of this
Section 2 that such Dividend Payment Date falls on such 15th day of March, so
that the
Dividend Equivalents on such earned Performance Share Awards, including the
portion thereof attributable to the dividend payable on such
Dividend Payment Date, may (and shall) be paid in full on or before such 15 th
day of March. For example, if Performance Share Awards are deemed earned during
the Award Period at the time of a Change in Control pursuant to Section 4(b) or
Section 6 of the PSA Agreement, and a dividend record date falls before such
Change in Control but the related Dividend Payment Date falls after such Change
in Control, the Dividend Equivalents on the Performance Share Awards that are
deemed earned at the time of such Change in Control shall be paid at the time of
such Change in Control except to the extent of the Dividend Equivalent
attributable to the dividend that is payable on the Dividend Payment Date that
falls after the Change in Control, to which extent the Dividend Equivalent shall
be paid on the Dividend Payment Date in
question (assuming that it does not fall after the 15th day of March of the year
following the Performance Year in which the Change in Control occurred). As
another example, if (a) Performance Share Awards are deemed earned on December
31, 2008 pursuant to Section 2 of the PSA Agreement, (b) a dividend record date
falls on March 10, 2009, (c) shares of Common Stock are issued to the Holder in
payment of such earned Performance Share Awards on March 12, 2009, and (d) the
Dividend Payment Date for the March 10 dividend record date falls on March 21,
2009, the Dividend Equivalents on the Performance Share Awards that are deemed
earned on December 31, 2008 shall be paid in full by March 15, 2009, including
any Dividend Equivalent attributable to the dividend payable on the March 21,
2009 Dividend Payment Date, which for purposes of calculating the Dividend
Equivalents that are payable by March 15, 2009 shall be assumed to fall on March
15, 2009 rather than March 21, 2009.


Any provision of this Agreement to the contrary notwithstanding, in no event
(except a Change in Control as a result of which Performance Share Awards are
deemed earned pursuant to Section 4(b) or Section 6 of the PSA Agreement) shall


3




any payment be made pursuant to this Section 2 unless the Committee certifies in
writing that the performance goals and any other material terms (within the
meaning of Treasury Regulation section 1.162-27(e)(5)) applicable to such
payment were in fact satisfied. For clarification purposes, (i) Dividend
Equivalents paid pursuant to this Agreement shall be non-forfeitable when paid,
and (ii) the Holder will not be entitled to receive any Dividend Equivalents
under this Agreement unless the Minimum Performance Goal set forth in Section 2
of the PSA Agreement is attained or exceeded for one or more of the Performance
Years in the Award Period (as such terms are defined in Section 2 of the PSA
Agreement) or unless a Change in Control (within the meaning of Section 4(b) and
Section 6 of the PSA Agreement) occurs during the Award Period, and (iii) any
provision of this Agreement to the contrary notwithstanding, in no event shall
this Agreement entitle the Holder to receive shares of Common Stock or any
property other than money. An example that illustrates the intended operation of
this Section 2 appears in the Appendix.


3.
Additional Condition. If the Holder, at any time while Dividend Equivalents are
payable hereunder: (i) directly or indirectly, whether as an owner, partner,
shareholder, consultant, agent, employee, investor or in any other capacity,
accepts employment by, renders services for or otherwise assists any other
business which competes with the business conducted by the Company or any of its
Subsidiaries in which the Holder has worked during the Holder’s last two years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hires
or solicits or arranges for the hiring or solicitation of any employee of the
Company or any of its subsidiaries, or encourages any such employee to leave
such employment; (iii) uses, discloses, misappropriates or transfers
confidential or proprietary information concerning the Company or any of its
subsidiaries (except as required by the Holder’s work responsibilities with the
Company or any of its subsidiaries); or (iv) is convicted of a crime against the
Company or any of its subsidiaries; or (v) engages in any activity in violation
of the policies of the Company or any of its subsidiaries, including without
limitation the Company’s Code of Business Ethics and Conduct, or, at any time,
engages in conduct adverse to the best interests of the Company or any of its
subsidiaries; then should any of the foregoing events occur, the Rights shall be
canceled, unless the Committee, in its sole discretion, elects not to cancel the
Rights. The provisions of this Section 3 are in addition to any other agreements
related to non-competition, non-solicitation and preservation of Company
confidential and proprietary information entered into between the Holder and the
Company, and nothing herein is intended to waive, modify, alter or amend the
terms of any such other agreement.




4.
No Assignment or Transferability. The Rights shall not be (i) assignable or
subject to any encumbrance, pledge or charge of any nature, whether by operation
of law or otherwise, (ii) subject to execution, attachment or similar process,
or (iii) transferable by the Holder except by will or by the laws of descent and
distribution or to a Beneficiary as defined in Section 2 of the Plan.



4




5.
Withholding of Taxes. The Committee may cause to be made, as a condition
precedent to any payment to be made hereunder, appropriate arrangements to
satisfy any Federal, state or local taxes required by law to be withheld with
respect to such payment.



6.
No Implied Promises. By accepting the Rights and executing the CDER Agreement,
the Holder recognizes and agrees that the Company and its Subsidiaries, and each
of their officers, directors, agents and employees, including but not limited to
the Board of Directors of the Company and the Committee, in their oversight or
conduct of the business and affairs of the Company and its Subsidiaries, may in
good faith cause the Company and/or a Subsidiary to act or omit to act in a
manner that will, directly or indirectly, prevent all or part of the Performance
Share Awards from being earned. No provision of this Agreement shall be
interpreted or construed to impose any liability upon the Company, any
Subsidiary, or any officer, director, agent or employee of the Company or any
Subsidiary, or the Board or the Committee, for any failure to earn Performance
Share Awards or Dividend Equivalents that may result, directly or indirectly,
from any such action or omission, or shall be interpreted or construed to impose
any obligation on the part of any such entity or person to refrain from any such
action or omission.



7.
Notices. Any notice hereunder by the Holder shall be given to the Senior Vice
President, General Counsel and Secretary in writing and such notice by the
Holder hereunder shall be deemed duly given or made only upon receipt by the
Senior Vice President, General Counsel and Secretary at Barnes Group Inc., 123
Main Street, P. O. Box 489, Bristol, Connecticut 06011-0489, or at such other
address as the Company may designate by notice to the Holder. Any notice to the
Holder shall be in writing and shall be deemed duly given if delivered to the
Holder in person or mailed or otherwise delivered to the Holder at such address
as the Holder may have on file with the Company from time to time.



8.
Interpretation and Disputes. The Committee shall interpret and construe this
Agreement and make all determinations hereunder. Any such interpretation,
construction or determination shall be final, binding and conclusive on the
Company and the Holder.

Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within thirty (30) days of
the date of the Committee’s interpretation or construction. The mediation
process shall conclude upon the earlier of: (i) the resolution of the dispute;
(ii) a determination by either the mediator or one or more of the parties that
all settlement possibilities have been exhausted and there is no possibility of
resolution; or (iii) thirty (30) days have passed since the filing of a request
to mediate with the AAA. A party who has previously submitted a dispute to
mediation, and which dispute has not


5




been resolved, may submit such dispute to binding arbitration pursuant to the
rules of the AAA. Any arbitration proceeding for such dispute must be initiated
within fourteen (14) days from the date that the mediation process has
concluded. The prevailing party shall recover its costs and reasonable
attorney’s fees incurred in such arbitration proceeding. The Holder and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and the Holder agrees that no objection shall be made to such
jurisdiction or venue, as a forum non conveniens or otherwise. The arbitrator’s
authority shall be limited to resolution of the legal disputes between the
parties and the arbitrator shall not have authority to modify or amend this
Agreement or the Committee’s interpretation or construction thereof, or abridge
or enlarge rights available under applicable law. Any court with jurisdiction
over the parties may enforce any award made hereunder.


9.
General.



(a)
Nothing in this Agreement shall confer upon the Holder any right to continue in
the employ or other service of the Company or any Subsidiary, or shall limit in
any manner the right of the Company, its stockholders or any Subsidiary to
terminate the employment or other service of the Holder or adjust the
compensation of the Holder. Nothing in this Agreement shall confer upon the
Holder any right to receive shares of Common Stock or any right as a shareholder
of the Company.



(b)
This Agreement shall be binding upon the successors and assigns of the Company
and upon the Beneficiary, estate, legal representatives, legatees and heirs of
the Holder.



(c)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws
thereof.



(d)
Nothing in this Agreement is intended to be a substitute for, or shall preclude
or limit the establishment or continuation of, any plan, practice or arrangement
for the payment of compensation or fringe benefits to the Holder or any other
employee of the Company or any of its subsidiaries which the Company or any of
its subsidiaries now has or may hereafter put into effect, including without
limitation any retirement, pension, savings or thrift, insurance, death benefit,
stock purchase, incentive compensation or bonus plan.




(e)
Any money that is payable pursuant to this Agreement (other than Dividend
Equivalents paid on Performance Share Awards that are deemed earned at



6




the time of a Change in Control pursuant to Section 4(b) or Section 6 of the PSA
Agreement) is intended to qualify as “performance- based compensation” within
the meaning of Section 162(m)(4)(C) of the Code.


(f)
Any amount that may be earned pursuant to this Agreement is intended to qualify
as a short-term deferral under Treasury Regulation section 1.409A-1(b)(4), or to
meet the requirements of Section 409A(a)(2), (3) and (4) of the Code, so that no
amount that may be earned pursuant to this Agreement will be includible in the
Holder’s federal gross income pursuant to Section 409A(a)(1)(A) of the Code. The
Rights and this Agreement shall be administered, interpreted and construed to
carry out such intention, and any provision of this Agreement that cannot be so
administered, interpreted and construed shall to that extent be disregarded.
However, the Company does not represent, warrant or guarantee that any amount
that may be earned pursuant to this Agreement will not be includible in the
Holder’s federal gross income pursuant to Section 409A(a)(1)(A) of the Code, nor
does the Company make any other representation, warranty or guaranty to the
Holder as to the tax consequences of the Rights or this Agreement.
Notwithstanding any provision of this Agreement to the contrary, (i) no
“distributions” (within the meaning of Treasury Regulation section
1.409A-1(c)(3)(v)) of deferred compensation that is subject to Section 409A of
the Internal Revenue Code of 1986 as amended (the “Code”) may be made pursuant
to this Agreement to a “specified employee” (within the meaning of Treasury
Regulation section 1.409A-1(i))(“Specified Employee”) due to a separation from
service as defined in Treasury Regulation section 1.409A-1(h) (“Separation from
Service”) before the date that is six months after the date of such Specified
Employee’s Separation from Service (or, if earlier than the end of the six month
period, the date of his or her death); and (ii) any distribution that, but for
the preceding clause (i), would be made before the date that is six months after
the date of the Specified Employee’s Separation from Service (a “Delayed
Payment”) shall be paid on the first day of the seventh month following the date
of his or her Separation from Service (or, if earlier, within 14 days after the
date of his or her death). For the avoidance of doubt, the preceding sentence
shall apply to any payment (and only to any payment) pursuant to this Agreement
to which Code Section 409A(a)(2)(B)(i) (relating to Specified Employees)
applies, and shall not apply to any payment that is not subject to Code Section
409A as a result of Treasury Regulation section 1.409A-1(b)(4) (relating to
short-term deferrals) or otherwise. Also for the avoidance of doubt, any Delayed
Payment shall continue to accrue Dividend Equivalents pursuant to Section 2
until it is paid pursuant to the preceding provisions of this Section 9(f). The
Holder’s right to any series of payments of Dividend Equivalents that are to be
paid pursuant to this Agreement shall be treated as a right to a series of
separate payments within the meaning of Treasury Regulation section
1.409A-2(b)(2)(iii), including without limitation for purposes of the short-term
deferral rule set forth in Treasury Regulation section 1.409A-1(b)(4).



7




(g)
The Rights are intended to qualify as “Dividend Equivalents” and
“Dollar-Denominated Awards” as defined in the Plan, a copy of which has been or
is herewith being supplied to the Holder and the terms and conditions of which
are hereby incorporated by reference. Anything herein to the contrary
notwithstanding, each and every provision of this Agreement shall be subject to
the terms and conditions of the Plan.



(h)
Except as otherwise provided in Section 10 below, this Agreement may only be
amended in a writing signed by the Holder and an officer of the Company (other
than the Holder) duly authorized to do so. This Agreement contains the entire
agreement of the parties relating to the subject matter of this Agreement and
supersedes and replaces all prior agreements and understandings with respect to
such subject matter, and the parties have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein.



10.
Consent to Certain Amendments and Provisions.



(a)
By executing the CDER Agreement, the Holder hereby irrevocably (i) authorizes
the Committee or the Board of Directors of the Company (the “Board”), on or
before December 31, 2008 or such later date(s), if any, to which the December
31, 2008 date set forth in paragraph .01 of section 3 of IRS Notice 2006-79 as
modified by section 3.01(B)(1) of IRS Notice 2007-86 is hereafter extended (the
“409A Documentary Compliance Date”), to amend the CDER Agreement and any “Prior
Non-Grandfathered Compensation Arrangement” as defined in Section 10(b) below,
in any respect that the Committee or the Board determines to be necessary,
advisable or expedient to plan for, respond to, comply with or reflect Section
409A of the Code, and (ii) consents in advance to any and all such amendments of
the CDER Agreement and any Prior Non-Grandfathered Compensation Arrangement, and
(iii) consents in advance to any amendment of the Plan that the Board hereafter
adopts on or before the 409A Documentary Compliance Date to plan for, respond
to, comply with or reflect Section 409A of the Code, and (iv) agrees that the
Holder’s consent to any such amendments of the CDER Agreement, any Prior
Non-Grandfathered Compensation Arrangement and the Plan shall be as effective as
if such amendments were fully set forth herein, and (v) waives any right s/he
may have to consent to the amendment in question if for any reason the Holder’s
consent to any of the aforementioned amendments is not legally effective, and
(vi) recognizes and agrees that the Company does not represent, warrant or
guarantee that any amendment of the CDER Agreement or any Prior
Non-Grandfathered Compensation Arrangement or the Plan that is made pursuant to
this Section 10(a), or any Different




8




Identification Method that the Board or Committee may prescribe or Different
Election that the Board or Committee may make in accordance with Section 10(c)
below, will have its intended tax effect or will enable compensation to be
exempt from or comply with Section 409A of the Code, and that the Company does
not make any other representation, warranty or guaranty to the Holder as to the
tax consequences of any such amendment, Different Identification Method or
Different Election. For the avoidance of doubt, nothing in this Section 10(a) is
intended to authorize or constitute the Holder’s consent to any amendment that
would constitute a modification or extension of a stock option within the
meaning of Treasury Regulation section 1.409A-1(b)(5)(v). If and to the extent
that, notwithstanding the foregoing, anything herein would be interpreted or
construed to authorize or constitute the Holder’s consent to any such amendment,
then to that extent the authorization or consent is hereby rescinded.


(b)
For purposes of Section 10(a) above, a “Prior Non- Grandfathered Compensation
Arrangement” means any compensation arrangement between the Company and the
Holder that was entered into before the Grant Date (whether or not paid in full
before the Grant Date) except to the extent that the compensation payable (or
paid) under such arrangement is “grandfathered” from Section 409A of the Code
(i.e., is compensation to which Section 409A of the Code does not apply,
according to Treasury Regulation section 1.409A-6 or any other applicable
Treasury Department guidance). In no event shall an arrangement that is
grandfathered from Section 409A in the absence of this Section 10 be deemed to
be a Prior Non-Grandfathered Compensation Arrangement within the meaning of

Section 10(a). The Holder recognizes and agrees that Prior Non-Grandfathered
Compensation Arrangements include, but may not be limited to, (i) any stock
option, restricted stock unit, performance share, performance unit or contingent
dividend equivalent award that the Company granted to the Holder after December
31, 2004 under the Plan, (ii) any restricted stock unit, performance-accelerated
restricted stock unit, performance share, performance unit or contingent
dividend equivalent award that the Company granted to the Holder before December
31, 2004 (whether under the Plan or otherwise) that was outstanding and unvested
on that date, and (iii) any non-qualified deferred compensation plan, such as
the Company’s Retirement Benefit Equalization Plan, Supplemental Executive
Retirement Plan and Supplemental Senior Officer Retirement Plan, if and to the
extent that the Holder accrued benefits or vested in benefits under such plan
after that date.


(c)
The Holder agrees that, if at any time during the 12-month period ending on any
“specified employee identification date”, which shall be December 31, the Holder
is in Salary Grade 20 or above or meets the requirements of Code section
416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury Regulations
thereunder and disregarding Code section 416(i)(5)),



9




the Holder shall be treated as a “Specified Employee” within the meaning of Code
Section 409A and Treasury Regulation section 1.409A-1(i) (or other similar or
successor provisions)(“Specified Employee”) for purposes of this Agreement and
any Prior Non- Grandfathered Compensation Arrangement and any compensation
arrangement that may hereafter be adopted by the Company in which the Holder may
participate (“Future Compensation Arrangement”) for the entire 12-month period
beginning on the “specified employee effective date”, which shall be the January
1 that immediately follows such specified employee identification date, unless
the Board or Committee hereafter prescribes a different method of identifying
service providers who will be subject to the six month delay required by Section
409A(a)(2)(B)(i) of the Code (the “Six Month Delay”)(a “Different Identification
Method”) or elects a different specified employee identification date or
specified employee effective date or makes any other election that may be made
in accordance with Treasury Regulation section 1.409A-1(i) and the transition
rules and official guidance under Code Section 409A (a “Different Election”), in
which case whether the Holder shall be treated as a Specified Employee shall be
determined in accordance with any such Different Identification Method so
prescribed and any such Different Election so made by the Board or Committee.
The Holder hereby irrevocably (i) consents to any such Different Identification
Method that the Committee or Board may hereafter prescribe and any such
Different Election that the Committee or Board may hereafter make in accordance
with that Treasury Regulation or otherwise in accordance with Code Section 409A
and the transition rules and official guidance thereunder, for purposes of
identifying the service providers who will be subject to the Six Month Delay
with respect to payments under this Agreement, any Prior Non-Grandfathered
Compensation Arrangement and any Future Compensation Arrangement, and (ii)
agrees that the Holder’s consent to any such Different Identification Method or
Different Election shall be as effective as if such Different Identification
Method or Different Election were fully set forth herein, and (iii) waives any
right s/he may have to consent to the Different Identification Method or
Different Election in question if for any reason the Holder’s consent to such
Different Identification Method or Different Election is not legally effective.


IN WITNESS WHEREOF, the Company, with the consent of the Holder, has amended and
restated the CDER Agreement on the date in 2008 indicated in the first paragraph
hereof, effective January 1, 2009.
BARNES GROUP INC. BY:
Senior Vice President – Human Resources



10


